Citation Nr: 1313783	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, claimed as degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, to include as secondary to a lumbar spine condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip and leg disability with arthritis, to include as secondary to a lumbar spine condition.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a depression, to include as secondary to a lumbar spine condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to February 1985, with additional service in the Arizona National Guard and Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007, rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The claims of service connection for a lumbar spine disability, a cervical spine disability, a bilateral hip disability, and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2003 rating decision the RO denied the Veteran's claims for service connection for a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression.  The Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the, but the Veteran did not file a timely appeal and the decision became final.

2.  The evidence received since the September 2003 rating decision that denied the Veteran's claims of service connection for a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the Veteran's claims for service connection for a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  Evidence received since the September 2003 rating decision is new and material; the claim of entitlement to service connection for degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  Evidence received since the September 2003 rating decision is new and material; the claim of entitlement to service connection for a bilateral hip and leg disability with arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

4.  Evidence received since the September 2003 rating decision is new and material; the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands for further development the Veteran's claims of service connection for a lumbar spine disability, a cervical spine disability, a bilateral hip disability, and depression.  As such, no discussion of VA's duty to notify and assist is necessary. 

In a rating decision in September 2003, the RO denied the Veteran's claims of service connection for a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression.  While the service treatment records for the Veteran's period of active duty were determined to be  unavailable, the RO found that there was no indication that these conditions existed during active duty, and the Veteran's Reserve records did not contain any complaints, findings, or diagnoses consistent with a lumbar spine disability or injury in active duty, nor did they show that a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression, were related to service.  The Veteran failed to perfect a timely appeal of the September 2003 rating decision, and that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  This decision also served as a denial of any previous claims of service connection for a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression, that may have been pending prior to September 2003.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (holding that later adjudication of an identical or related claim can resolve an earlier pending claim if the later decision provides sufficient notice to the claimant that the pending claim has been finally adjudicated). 

Because the Veteran did not submit a timely substantive appeal with the September 2003 rating decision, and no new and material evidence was physically or constructively added to the record within one year of those determinations, they became final based on the evidence then of record.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  24 Vet. App. 110, 117 (2010).  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim if it were reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

As to the Veteran's lumbar spine disability, since the September 2003 rating decision, evidence added to the record includes witness statements from the Veteran's sister and mother who reported that the Veteran had seriously injured his back while stationed at Fort Hood, Texas, when he caught a transmission that was falling from a motor vehicle.  Reportedly, he was hospitalized for this injury.  His back had remained symptomatic following discharge from service.  This evidence was not previously considered by VA and supports a possible relationship between the Veteran's back disorder and an injury in service, which was not of record in the prior denial in April 2003.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As to his claims of service connection for degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression, since the September 2003 rating decision, the Veteran has claimed service connection for these disabilities as secondary to the lumbar spine disability.  Moreover, VA treatment records associate the Veteran's claimed disabilities with his service and the Veteran's depression with his physical disabilities.  In light of Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claims.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a lumbar spine disability is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a cervical spine disability, to include degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a bilateral hip and leg disability with arthritis is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a depression is granted and, to that extent only, the appeal is granted.





REMAND

Having reopened the claims for service connection a lumbar spine disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression, the Board finds that additional development is required prior to readjudication. 

The Veteran contends that he has current disabilities as a result of an injury suffered on active duty sometime between 1984 or 1985, during the performance of his duties.  Reportedly, he was working on a vehicle when he caught the transmission that was falling and threatened to injure a fellow serviceman.  The next day he sought care and was treated for many weeks at the Fort Hood Hospital in Texas.  

The Veteran's DD Form 214 for his period of active duty service from December 1983 to February 1985 lists his military occupational specialty as 63H10, Track vehicle Repairer, 8 months.  

The Veteran's service treatment records from December 1983 to February 1985, to include hospitalization records, have been determined to be unavailable.  The Veteran's National Guard/Reserves records after discharge from active duty, to include enlistment and periodic examination reports in January 1991 and August 1095, do not contain any findings, complaints or diagnosis consistent with residuals of a back injury in 1984 or 1985.  In January 2001, upon undergoing a Reserves "Quint" examination, the Veteran reported a history of a back injury in 1985 during active duty.  

After service, private treatment records in 2000 noted reflex sympathetic syndrome, and in 2001, the Veteran complained of pain in his back.  Subsequent records also show complaints and treatment for pain in the neck, hips and legs.  Private and VA treatment records after 2002 contain a report of back injury in service.  An April 2002 private clinical treatment note reflects the Veteran's report of onset of back symptoms in 1984 following an in-service injury incurred when the Veteran strained his back catching a transmission that would have otherwise fallen on a fellow service member.  The Veteran related being hospitalized for 6 weeks following the injury.  

In support of his claim, in February 2008 the Veteran submitted witness statements from his sister and mother who reported that the Veteran told them he had seriously injured his back while stationed at Fort Hood, Texas, when he caught a transmission that was falling from a motor vehicle.  Reportedly, he was hospitalized for this injury and his back had remained symptomatic following discharge from service.  

Thus, the Veteran has competently reported having back problems since service and his report is corroborated by lay statements offered on his behalf.  Additionally, with regards to Veteran's claims for service connection for degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, and a bilateral hip and leg disability with arthritis, the Veteran has asserted that he is entitled to service connection for these disabilities as due to service, specifically the claimed back injury in 1984 or 1985.  In the alternative, he has also argued that the disabilities are secondary to his lumbar spine disability.  On remand, a medical opinion addressing the Veteran's contentions is warranted, as well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's claim of service connection for depression, he contends that he developed depression in service, or in the alternative, he claims it is secondary to his physical disabilities.  He claims that his mental health condition had onset in service was manifest by behavioral problems in service.  The service personnel records show numerous instances of disciplinary problems, which resulted in reduction in rank and an Article 15.  The Veteran was discharged "under honorable conditions."  In the alternative, the Veteran has also asserted entitlement to service connection for depression as secondary to his physical disabilities for which he is seeking service connection.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  Id.  This remand will allow service connection for all current psychiatric disorders to be considered, to include service connection for a psychiatric disorder on a secondary basis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, as the Veteran receives medical care through VA, treatment records dating from February 2011 VA Medical Center should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed disability and the onset, chronicity and/or relationship between his back disability, degenerative changes of the cervical spine with reflex sympathetic dystrophy and neuropathy, a bilateral hip and leg disability with arthritis, and depression.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  Obtain, either electronically or physically, all treatment records for treatment received at the VAMC dated since February 2011.  All attempts to obtain these records must be documented in the claims file.

3.  Then schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any of the following disorders found to be present: (1) lumbar spine disability, (2) cervical spine disability, (3) reflex sympathetic dystrophy, (4) neuropathy, (5) a bilateral hip disability, to include arthritis, (6) bilateral leg disability, to include arthritis, and (7) a psychiatric disorder, to include depression.  All indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims files should be made available to and reviewed by the respective examiners.  The rationale for all opinions expressed should be provided. 

a.  For any (1) lumbar spine disability, (2) cervical spine disability, (3) reflex sympathetic dystrophy, (4) neuropathy, (5) a bilateral hip disability, to include arthritis, and (6) bilateral leg disability, to include arthritis, that is found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition is related to or had its onset during the Veteran's active duty service from December 1983 to February 1985, to include any injuries/trauma sustained as a result of a back injury as described by the Veteran; was permanently aggravated by service or was caused by or aggravated by a service-connected disability; or in the case of arthritis, became manifest within one year of the end of service in February 1985.  The examiner should elicit from the Veteran a history of symptoms since during service.  

b.  For any psychiatric disorder, that is found to be present, to include depression, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition is related to or had its onset during the Veteran's active duty service from December 1983 to February 1985, to include any injuries/trauma sustained as a result of a back injury as described by the Veteran; was permanently aggravated by service or was caused by or aggravated by a service-connected disability; or in the case of psychosis, became manifest within one year of the end of service in February 1985.  The examiners should elicit from the Veteran a history of psychiatric symptoms since during service.  

In offering opinions, given the fact that the Veteran's service treatment records for his active duty service from December 1983 to February 1985 are unavailable, the examiners must acknowledge and discuss the Veteran's competent report regarding the onset of symptoms and lay evidence provided by the Veteran and his family with regard to his claimed in-service injury.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


